Citation Nr: 0900468	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, diagnosed as depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veterans Claims Assistance Act of 2000 Pub. L. No. 106- 
475, 114 Stat. 2096 (VCAA), was enacted in November 2000.  
Section 7(b)(1) of the VCAA provides: in the case of a claim 
for benefits denied or dismissed as described in paragraph 
(2), the Secretary of Veterans Affairs shall, upon the 
request of the claimant or on the Secretary's own motion, 
order the claim readjudicated under chapter 51 of such title, 
as amended by this Act, as if the denial or dismissal had not 
been made.  114 Stat. at 2099.  Paragraph (2) of section 7(b) 
defines the denials or dismissals to which the preceding 
applies as those claims that meet the following two criteria:  
(A) they become final "during the period beginning on July 
14, 1999, and ending on the date of the enactment" of the 
VCAA and (B) they were issued because the claim was not well 
grounded.  Id. at 2099- 2100; See VAOPGCPREC 03-2001 (Jan. 
22, 2001).

Because the last final decision was the July 2000 Board 
decision became final when issued, during the period 
beginning on July 14, 1999 and the claim was denied as not 
well grounded, the Board is going to adjudicate the veteran's 
claim on a de novo basis.  See 38 U.S.C.A. § 7104; VAOPGCPREC 
03-2001 (Jan. 22, 2001).

The Board is aware that the veteran submitted additional 
evidence in December 2008, after the most recent supplemental 
statement of the case (SSOC) was issued in October 2008 and 
the case was on appeal at the Board.  38 C.F.R. § 20.1304(c) 
states that any "pertinent" evidence submitted by the veteran 
which is accepted by the Board must be referred to the agency 
of original jurisdiction for review, unless this procedural 
right is waived by the veteran.  No such waiver was received 
in this instance.  However, upon review of the evidence, the 
Board notes that the additional evidence contains copies of 
VA medical records, an arrest report and service treatment 
reports that have been previously associated with the claims 
file.  As such, the Board finds although the new evidence was 
submitted without a waiver, it is cumulative of the evidence 
of record.  Therefore, the provisions of 38 C.F.R. § 20.1304 
are inapplicable in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his mother had 
health problems during his active service and he had to wait 
to get permission to take leave from active duty to take care 
of her, which significantly impacted his mental well being.  
Lay statements from friends and family members report that 
they witnessed the veteran's depression began during his 
active period of service and that he attempted suicide during 
this time.  Of note, a lay statement from a fellow service 
member, M. J., who was stationed with the veteran at Fort 
Polk from November 1972 to July 1973, reported that he was 
aware that the veteran had a nervous breakdown over his 
mother, had attempted suicide, and was placed in the hospital 
on base during his military service.

In a November 1973 Application for Separation due to 
Hardship, the veteran reported that he was so worried about 
his mother while in Korea, he did not receive any letters and 
had to be sent to a psychiatrist.

A December 2002 Social Security Administration decision found 
that the veteran continued to have medically determinable 
"severe" impairments including major depression.  His 
disability 

Service treatment reports reflect no findings or treatment of 
a psychiatric condition upon entry into service or during 
active service.  However, while the separation examination 
reflects no findings or reports of a psychiatric condition, 
the veteran was provided with a mental status evaluation upon 
separation.  Although the mental status evaluation reports no 
significant mental illness, a depressed level mood was noted 
and the probable effectiveness of further rehabilitation was 
reported as poor.

VA outpatient treatment reports from January 1981 to June 
2003 and private medical records from January 1989 to June 
2002 reflect that the veteran has been variously treated and 
diagnosed with major depression with psychotic features, 
chronic anxiety, major depressive disorder, depression, 
dyspnea, post-traumatic stress disorder, personality 
disorder, major depression, major depression with psychosis 
versus schizoaffective disorder, depressive psychosis, 
dysthymia, severe depression, dyspnea secondary to anxiety 
disorder of severe proportion, panic disorder, acute 
depressive psychosis and possible paranoia.  In a March 1991 
VA examination, the veteran was diagnosed with recurrent 
major depressive disorder, characterized as severe.  A 
January 1997 private medical report noted that the veteran 
had been hospitalized four times for psychiatric reasons.  

As the record shows evidence of reported depression in 
service, a November 1973 Application for Separation due to 
Hardship reporting psychiatric treatment in service, lay 
statements of a continuity of symptomatology following 
service and post-service evidence of treatment for a current 
psychiatric disability that could be associated with service, 
a VA examination is necessary to obtain an opinion as to 
whether the veteran's current psychiatric disability is 
related to his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
provide the names and addresses of all 
medical care providers who treated him 
for a psychiatric disability since the 
last date of treatment in June 2003.  
After securing any necessary release, 
such records should be requested, 
including any pertinent VA treatment 
records, and all records which are not 
duplicates should then be associated with 
the claims file.

2.  The RO/AMC should schedule the 
veteran for a VA psychiatric examination 
to determine the current nature and 
etiology of any current psychiatric 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any psychiatric 
disabilities found.  The examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the veteran's current 
psychiatric disability is related to his 
active military service.  A complete 
rationale for any opinions should be 
provided.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  The claims for service 
connection for a psychiatric condition, 
diagnosed as depressive disorder, should 
be adjudicated.  If the benefits sought 
on appeal remain denied, the veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
